WOODLEY, Judge.
The conviction is for driving an automobile upon a public highway while intoxicated, the jury having assessed a $100 fine as punishment.
*127There is found in the record what appears to be a photostatic copy of a statement of facts herein.
Art. 760(2), Vernon’s Ann. C.C.P., provides that the statement of the facts shall be filed in duplicate with the clerk, and the original sent up as a part of the record of the cause on appeal. As amended in 1931, the provisions of this section apply to misdemeanor cases as well as to felonies.
The instrument filed in this court not being an original statement of fact bearing the approval of the trial judge we are not authorized to consider the same.
The bills of exception relate to matters of evidence and argument, which, in the absence of a statement of facts, cannot be appraised.
Other procedure appears to be regular.
The judgment is affirmed.
Opinion approved by the court.